 Case 2:20-cv-00150-JAK-AGR Document 34 Filed 03/10/21 Page 1 of 1 Page ID #:295

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV20-00150 JAK (AGRx)                                       Date        March 10, 2021
 Title       Dasan Trading, Co., Ltd. v. Va Va Voom, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                            Not Reported
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                           Not Present


 Proceedings:           (IN CHAMBERS) ORDER RE CONSOLIDATION JS-6

In accordance with the August 28, 2020 Order Re Consolidation (Dkt. 27), this action has been
consolidated with Dasan Trading, Co. Ltd. v. Va Va Voom, et al., No. LA CV 20-00149-JAK
(JEMx) (“Dasan I”). All filings as to the claims originally asserted in either action shall be filed
solely on the docket for Dasan I. The docket for this action is closed. The Application for
Default Judgment (Dkt. 25) and Motion to Set Aside Default (Dkt. 28) that were filed in this
action have been resolved by the November 4, 2020 Order entered in Dasan I.


IT IS SO ORDERED.




                                                                                                 :

                                                         Initials of Preparer      TJ




                                                                                                     Page 1 of 1
